2022 IL App (1st) 210538-U
                                            No. 1-21-0538
                                    Order filed September 26, 2022
                                                                                         First Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
                                                              )      Circuit Court of
           Plaintiff-Appellee,                                )      Cook County.
                                                              )
     v.                                                       )      No. 16 CR 18674
                                                              )
 DI’JAE BANKS,                                                )      Honorable
                                                              )      Ursula Walowski,
           Defendant-Appellant.                               )      Judge, presiding.



           JUSTICE COGHLAN delivered the judgment of the court.
           Justices Pucinski and Hyman concurred in the judgment.

                                             ORDER

¶1        Held: Defendant’s conviction for first degree murder is affirmed where the trial court
                erred in admitting photographs of her pointing a firearm and smoking purported
                marijuana, but that error was harmless beyond a reasonable doubt.

¶2        Following a jury trial, defendant Di’Jae Banks was found guilty of two counts of first

degree murder and three counts of home invasion, and sentenced to a term of 30 years’

imprisonment. On appeal, defendant argues the trial court erred in admitting two photographs from

defendant’s Facebook profile into evidence at trial. One photo depicted defendant pointing a
No. 1-21-0538


firearm at the camera and the other showed her smoking a marijuana cigarette. For the following

reasons, we conclude the trial court erred in admitting the photographs but, because the evidence

of defendant’s guilt was overwhelming, the error was harmless beyond a reasonable doubt. For the

reasons that follow, we affirm the judgment of the trial court.

¶3      Defendant and Tariq Harris were charged with the November 18, 20161 felony murder of

Javon Wilson and home invasion of Khaliyah Wilson and Javon Wilson. 2

¶4      Prior to trial, the defense filed a motion in limine to bar the State from introducing

photographs from defendant’s Facebook account depicting defendant “with a gun or alleged

drugs,” alleging the photographs constituted “other crimes evidence [that] cannot be tied to this

case.” The defense also argued that the photographs were irrelevant because the victims knew

defendant, the firearm was not identified as the murder weapon, and the images “may cause the

trier of fact to believe that [defendant] is a criminal.” In addition, showing an image of defendant

with a firearm in connection with an offense involving a firearm would be “highly prejudicial”

evidence of “other crimes” and would “inflame the jury.”

¶5      The State argued that the photos were not “other crimes evidence,” but related to “an

identification.” The shooting occurred at approximately 7:08 p.m. and officers arrived on scene at

7:11 p.m. When the police arrived, Khaliyah showed them defendant’s Facebook profile, which

included photographs of defendant holding a firearm and posing with Harris. The officers

photographed the image on Khaliyah’s screen, which included a “timestamp” of 7:36 p.m.




        1
           Defendant and Tariq Harris were tried simultaneously before separate juries. Harris is not a party
to this appeal, but filed a separate appeal that is pending in this court. See People v. Harris, No. 1-21-0537.
         2
           Because Javon Wilson and Khaliyah Wilson have the same last name, we use their first names.

                                                     -2-
No. 1-21-0538


¶6     The trial court denied the motion, reasoning that the photographs were not “so highly

prejudicial that they would inflame the jury” or “outweigh the relevance and the probative value

they have to how the police did their investigation.” The defense filed a motion to reconsider

arguing, inter alia, that the State could not prove that defendant “posted *** or had any control”

over the photographs. The court denied the motion, explaining:

       “[T]his is a course of investigation. The witnesses are testifying to how they identified the

       defendant. This was screenshots from witnesses, so this is not *** the police just digging

       up Facebook photos *** trying to *** admit them into evidence.”

¶7     At trial, Iishia Murphy testified that on November 18, 2016, she lived in an apartment in

Chicago with her uncle and her children, Khaliyah, age 16, Javon, age 15, Jeremy, age 14, and

Justin Wadley, age 8. That evening, Iishia left to pick up food. On the way home, Khaliyah called

and stated that Javon had been shot. She confirmed that she never gave defendant or Harris

permission to enter her apartment.

¶8     Khaliyah testified that she met defendant through Javon “[s]everal months” before

November 2016, and they exchanged “flirtatious messages” on Facebook for about one month.

Javon was also friends with Harris.

¶9     On November 18, 2016, Khaliyah was at home with her uncle Wardell, her siblings Javon,

Jeremy, and Jayden, and her friend Melik Phipps. Khaliyah and Phipps were sitting in the kitchen

when Khaliyah heard knocking on the back door. Twice, she asked who was there, but no one

responded. Khaliyah opened the door slightly, observed defendant and Harris, and asked them

what they wanted. Defendant said that she wanted “her shoes,” and asked Khaliyah whether her




                                               -3-
No. 1-21-0538


mother was home. Khaliyah said that Iishia was not home, closed the door, and went to Jeremy’s

room to get the shoes.

¶ 10   While Jeremy was speaking to defendant and Harris, they entered the apartment. Khaliyah

told them “get out of my mom’s house, and she didn’t want them there.” Khaliyah knew that “if

her mom came back and saw people in her house that she didn’t want there, we would get in

trouble.” Phipps offered them the shoes, but an argument began. Defendant said she would “slap

[Khaliyah] with this mother***,” drew a silver and black firearm from her hoodie and gave it to

Harris. Then, defendant punched Khaliya and “busted” her lip.

¶ 11   Everyone entered the living room, where defendant gripped Khaliyah’s hair until Javon

separated them. Defendant told Harris, “you’re just going to let them do this to me.” As defendant

and Javon “tussl[ed],” Khaliyah heard a gunshot and observed Harris pointing the firearm toward

defendant and Javon, and Javon falling. Defendant and Harris “stood there for a minute,” and

defendant said, “I didn’t mean for it to go down like this.” Defendant and Harris fled, and Khaliyah

called 911.

¶ 12   When police arrived, Khaliyah used her phone to access Facebook and show them

defendant’s profile, which contained two photographs. In one, defendant was holding a gun and in

the other, she was with Harris. At the police station, Khaliyah identified defendant and Harris in

photo arrays.

¶ 13   Various photographs, including photos of Khaliyah’s lip and arm injuries were introduced

into evidence and published to the jury. Khaliyah identified defendant’s Facebook profile, which

included the two photographs that Khaliyah had shown officers at the scene. One photograph

depicted defendant pointing a handgun at the camera and the other photograph showed defendant



                                               -4-
No. 1-21-0538


with an irregularly shaped cigarette in her mouth and the middle finger of her right hand extended.

Khaliyah added that when she showed the police the photograph of defendant holding the gun, she

“started crying.” A photograph of a cellphone screen displaying defendant’s Facebook profile was

also admitted. The profile states defendant’s name, depicts the photographs described above, and

includes the phrases, “Long Live Prince Raheem,” “3 Suspects B***,” and “2k17 FWM I GOT

WHAT U NEED”; the text is interspersed with emoji images of money and smiling faces. The

upper righthand corner of the cellphone screen includes the time, 7:36 p.m. Over defendant’s

objection, these photographs were also published to the jury.

¶ 14   On cross-examination, Khaliyah agreed that her mother “wasn’t happy” about her

flirtations with defendant and did not want her in their home. Khaliyah stopped talking to defendant

a few months before the shooting because defendant had become “obsessive” and tried to fight

Khaliyah at school.

¶ 15   Phipps testified that on November 18, 2016, he was in Khaliyah’s kitchen and heard a

knock at the door. Khaliyah “cracked” the door, and Phipps heard Khaliyah and defendant discuss

a pair of shoes. Khaliyah left the kitchen, went to Jeremy’s room, and then returned and cracked

the door again. Defendant “forced” herself inside the apartment, followed by Harris. Khaliyah told

them to leave, but they refused.

¶ 16   While arguing with Khaliyah, defendant placed her hands in her front pocket and said, “I

smack this mother f***.” Phipps attempted to intervene, and defendant said she would “put a bullet

in you.” Defendant removed a firearm from her pocket and gave it to Harris. Phipps retrieved the

shoes from Jeremy’s room, brought them to the kitchen, and told Harris and defendant that they

could leave. Harris refused and moved the safety of the firearm “back and forth.”



                                               -5-
No. 1-21-0538


¶ 17   Defendant and Khaliyah entered the living room, where Khaliyah pinned defendant against

a wall and defendant grabbed Khaliyah’s hair. Javon grabbed defendant and Phipps grabbed

Khaliyah. Defendant hit Javon’s face and asked Harris, “you just going to let them jump on me?”

As Javon grappled with defendant, Harris “aimed the gun at Javon and shot him in the neck.” That

evening, Phipps went to a police station and identified defendant and Harris in photo arrays.

¶ 18   Jeremy testified that in October, 2016, he traded a pair of pants to defendant in exchange

for shoes. On November 18, 2016, at a Starbucks, Jeremy encountered Harris and defendant, who

stated that she was “coming to get [her] shoes.” Jeremy asked for his pants, but did not schedule a

time for the exchange.

¶ 19   Around 7 p.m. that evening, defendant and Harris came to the back door of Jeremy’s

apartment. Jeremy cracked open the door. Defendant told him to “[g]et the shoes,” then shoved

the door and entered the apartment with Harris. Jeremy did not invite them inside, and Khaliyah

told them to leave. Defendant said, “I will smack you with this gun,” then removed a black and

silver firearm from her hoodie and gave it to Harris.

¶ 20   Phipps brought the shoes to the kitchen, but defendant began fighting with Khaliyah. As

Jeremy and Javon tried to separate them, defendant swung “over” Jeremy, striking Khaliyah’s lip.

They continued “tussling” in the living room. Defendant struck Javon, who hit her. Defendant

asked Harris, “you going to let them do this to me?” Harris chambered a bullet and Jeremy heard

a gunshot. Javon collapsed, and defendant and Harris fled. When police arrived, Khaliyah used a

phone to access defendant’s Facebook page and cried when the page loaded. Jeremy went to the

police station and identified defendant and Harris in photo arrays.




                                               -6-
No. 1-21-0538


¶ 21   Justin testified that around 7 p.m. on November 18, 2016, he was in his bedroom and heard

noises from the kitchen. He looked down the hallway, where defendant held a firearm and

threatened to slap Khaliyah. Justin observed defendant and Harris fighting with Khaliyah. He also

saw defendant pull Khaliyah’s hair and punch Javon, who “punched her back.” Then, Justin heard

a gunshot, saw Javon collapse, and defendant and Harris flee.

¶ 22   Chicago police commander Randall Darlin testified that he responded to the apartment and

spoke with Khaliyah, who “identified” defendant as an individual who “came to her rear door and

began arguing with her.” Khaliyah used a phone to access defendant’s Facebook profile, which

displayed a photograph of a female holding a firearm. Khaliyah became “very upset about the

photograph,” cried, and screamed. Jeremy took the phone and accessed another Facebook profile

with photographs of an individual whom he identified as the shooter. Darlin took “snapshots” of

the Facebook profiles and provided them to detectives.

¶ 23   During a sidebar, trial counsel objected to the State using the Facebook photographs during

Darlin’s testimony. According to counsel, the photographs were “other crimes evidence” and

would be “cumulative” because the State already introduced them during the testimony of the “ID

witness.” The State responded that it sought to publish the photographs a second time because they

represented “statements of identification.” The court allowed the State to show Darlin the

photographs from defendant’s Facebook profile, but did not allow the photos to be published to

the jury a second time.

¶ 24   Dr. Lauren Woertz, an assistant Cook County medical examiner, testified that Javon

sustained a gunshot wound to the left side of his neck. The wound exhibited stippling, suggesting




                                              -7-
No. 1-21-0538


that he was shot from one to four feet away. In Woertz’s opinion, Javon died from the gunshot

wound and the manner of death was homicide.

¶ 25   During the jury instruction conference, the State requested an “identification instruction.”

The defense objected, arguing that identification “is not an issue.” The State agreed to withdraw

the instruction unless “an issue comes out in argument.”

¶ 26   During closing, the State argued that, following the incident, Khaliyah made “an immediate

identification” of defendant and Harris, as follows:

       “The Facebook profiles that you saw that Khaliyah testified that she showed to Commander

       Darlin when he showed up on scene in the presence of Jeremy. It’s [defendant]. She shows

       the second photograph, and she becomes hysterical at that point. She’s unable to go any

       further and then Jeremy takes over.

                She goes to the police station after suffering this trauma, after breaking down,

       seeing the Facebook photos. And after being separated from the rest of her family and

       being taken to the police, she immediately identifies [defendant] in the photo array and the

       shooter, *** Harris.”

¶ 27   Defendant’s counsel argued that the Facebook photographs were “horrible” and an

example of “why one shouldn’t post things,” although “[p]eople post stupid things all the time.”

Counsel asserted that the State “only introduc[ed]” the photographs to show that Khaliyah and

Jeremy “knew who [defendant] was,” and the fact that Khaliyah accessed defendant’s profile so

quickly suggested that she was “still friends with [defendant] on Facebook.” According to counsel,

that refuted the notion that defendant and Khaliyah were not close when the shooting occurred and

suggested that defendant’s entry into the apartment did not constitute home invasion.



                                               -8-
No. 1-21-0538


¶ 28   In rebuttal, the State maintained that the Facebook photographs showed that Darlin

captured the images from Khaliyah’s phone at 7:36 p.m., “minutes after the shooting,” and that

Khaliyah and Jeremy “immediately” identified defendant and “cooperated fully” in the

investigation.

¶ 29   The jury found defendant guilty of first degree murder and home invasion.

¶ 30   Trial counsel filed an amended motion for new trial arguing, in relevant part, that the trial

court erred in admitting the Facebook photographs. The court denied the motion.

¶ 31   Following a sentencing hearing, the court merged the counts into one count for first degree

murder and imposed 30 years’ imprisonment. Defendant filed a motion to reconsider sentence,

which the court denied.

¶ 32   On appeal, defendant contends the trial court erroneously admitted the photographs of her

holding a firearm and smoking marijuana as the photographs were not relevant to the charges and

prejudiced her. Defendant argues that the photographs lacked relevance to “any contested issue”

where Khaliyah, an eyewitness, produced the photographs for police, the other eyewitnesses also

knew defendant, and the defense did not contest defendant’s identity at trial. Defendant also argues

that the State’s reference to the photographs during closing argument was unnecessary and the

images suggested that she “glorified the image of criminal behavior” and “would be likely to be

involved in a murder.” According to the State, the photographs were relevant to establishing the

police officers’ investigatory process and were not prejudicial in view of the “overwhelming

evidence of defendant’s guilt.”

¶ 33   The admissibility of evidence “rests within the discretion of the trial court, and its decision

will not be disturbed absent an abuse of that discretion.” People v. Pikes, 2013 IL 115171, ¶ 12.


                                                -9-
No. 1-21-0538


“[A]n abuse of discretion occurs where the trial court’s decision is arbitrary, fanciful, or

unreasonable to the degree that no reasonable person would agree with it.” People v. McDonald,

2016 IL 118882, ¶ 32. This standard is “highly deferential,” and a “clear abuse” of discretion is

required to merit reversal. People v. Peterson, 2017 IL 120331, ¶ 125. Notwithstanding, “[w]e

review the trial court’s judgment, not the reasons cited, and we may affirm on any basis supported

by the record if the judgment is correct.” People v. Martinez, 2021 IL App (1st) 182553, ¶ 37.

Further, “erroneous decisions on the admission of evidence are subject to harmless error analysis.”

People v. Mulosmani, 2022 IL App (1st) 200635, ¶ 72.

¶ 34   Under Illinois Rule of Evidence 402, “[a]ll relevant evidence is admissible, except as

otherwise provided by law.” Ill. R. Evid. 402 (eff. Jan. 1, 2011). Evidence is relevant if it has “any

tendency to make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” Ill. R. Evid. 401 (eff. Jan.

1, 2011); see also In re Commitment of Gavin, 2019 IL App (1st) 180881, ¶ 59. The trial court

“may reject offered evidence on grounds of irrelevancy if it has little probative value due to its

remoteness, uncertainty, or possibly unfair prejudicial nature.” People v. Harvey, 211 Ill. 2d 368,

392 (2004).

¶ 35   We find the trial court abused its discretion in admitting the photographs. Although the

court instructed the jury regarding the factors relevant for weighing identification testimony,

defendant’s identity was never contested. Four eyewitnesses—Khaliyah, Jeremy, Phipps, and

Justin—identified defendant. The defense theory of the case was that defendant’s entry into the

apartment did not constitute home invasion. In addition, the firearm in the photograph was never

connected to the offense. The testimony that Khaliyah and Jeremy showed Facebook photographs



                                                - 10 -
No. 1-21-0538


to the police in order to identify defendant as an offender was sufficient to explain the course of

the police investigation. Under these circumstances, the photographs served no explanatory

function and were not probative of any contested issue. See People v. Brakes, 2021 IL App (1st)

181737, ¶¶ 21, 25, 28 (finding the trial court erred in admitting a photograph of the defendant

holding a firearm while standing beside a co-offender who made an alleged gang sign with his

hands, where “no trial evidence connected the gun shown to the gun used in the offense” and

“[w]itnesses testified that [the defendant and the co-offender] participated in the relevant

offenses”).

¶ 36   Having determined that the evidence was erroneously admitted, we must consider whether

the trial court’s error was “harmless beyond a reasonable doubt.” People v. King, 2020 IL 123926,

¶ 40. In making this determination, we consider “(1) whether the error contributed to the

defendant’s conviction, (2) whether the other evidence in the case overwhelmingly supported the

defendant’s conviction, and (3) whether the challenged evidence was duplicative or cumulative.”

Id. A finding of harmlessness under any of the three approaches can suffice. Brakes, 2021 IL App

(1st) 181737, ¶ 29.

¶ 37   The State’s evidence included eyewitness testimony from Khaliyah, Jeremy, and Phipps,

who all described defendant and Harris’s unauthorized entry into the apartment. All three testified

that defendant produced the firearm, threatened Khaliyah with the weapon, gave it to Harris, asked

Harris whether he was just going to stand by while they fought, and watched Harris shoot Javon.

Justin also testified that he observed defendant holding a firearm and threatening to slap Khaliyah.

¶ 38   The photographs were a relatively minor part of the evidence introduced at trial and were

not unduly emphasized during closing arguments. The State only mentioned the photographs while



                                               - 11 -
No. 1-21-0538


explaining how the witnesses identified defendant and did not reference the substance of the

photographs. Defense counsel also argued, without objection, that the State “only introduc[ed]”

the photographs to show that Khaliyah and Jeremy “knew who [defendant] was.” In addition, the

trial court did not allow the State to republish the photographs during Darlin’s testimony and

withheld them from jury deliberations.

¶ 39   Considering the record as a whole, the erroneous admission of the photographs was

“harmless beyond a reasonable doubt, as the evidence of defendant’s guilt was overwhelming.”

Mulosmani, 2022 IL App (1st) 200635, ¶ 75.

¶ 40   Based on the foregoing, the trial court erred in admitting the photographs but that error was

harmless beyond a reasonable doubt. The judgment of the circuit court of Cook County is,

therefore, affirmed.

¶ 41   Affirmed.




                                              - 12 -